complaint admitted, and the hearing proceeded on a default basis.          See
                SCR 105(2).
                              The hearing panel found, by clear and convincing evidence,
                that Tambolini violated RPC 1.1 (competence), RPC 1.3 (diligence), RPC
                1.4 (communication), RPC 1.15 (safekeeping property), RPC 5.5
                (unauthorized practice of law), RPC 8.1 (bar admission and disciplinary
                matters) (two violations), and RPC 8.4 (misconduct) (two violations). The
                panel recommended that Tambolini be suspended for six months and one
                day and that he pay the costs of the disciplinary proceedings.
                              This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo. SCR 105(3)(b); In re Stuhff, 108 Nev.
629, 633, 837 P.2d 853, 855 (1992). "Although the recommendations of the
                disciplinary panel are persuasive, this court is not bound by the panel's
                findings and recommendation, and must examine the record anew and
                exercise independent judgment."       In re Discipline of Schaefer, 117 Nev.
496, 515, 25 P.3d 191, 204 (2001).
                              Having reviewed the record, we conclude that clear and
                convincing evidence supports the panel's findings that Tambolini
                committed the violations alleged. See SCR 105(2)(f). Although we approve
                the panel's recommendation that Tambolini be suspended, we determine
                that a two-year suspension is more appropriately tailored to Tambolini's
                misconduct.
                              Accordingly, attorney Walter Tambolini is hereby suspended
                from the practice of law in Nevada for two years.' Tambolini shall pay the


                      iTambolini is currently suspended for failure to meet his CLE
                requirements. See In re Application of the Bd. of Continuing Legal Educ.,
                                                                 continued on next page . . .

SUPREME COURT
      OF
   NEVADA
                                                       2
  1947A
                  costs of the disciplinary proceeding, excluding bar counsel and staff
                  salaries, within 30 days of receipt of a bill of costs from the State Bar.     See
                  SCR 120. Upon any attempted reinstatement, Tambolini shall comply
                  with SCR 116. See SCR 1160). Additionally, Tambolini shall comply with
                  SCR 115 and the State Bar shall comply with SCR 121.1.
                               It is so ORDETR1


                                                                       C.J.
                                           Gibbons


                                             , J.                                         , J.
                  Pickering                                   Hardesty




                                   \-1




                  Cherry
                        klut                                  Saitta

                  CC:   Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                        David A. Clark, Bar Counsel
                        Walter P. Tambolini
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Office, U.S. Supreme Court


                   • . continued

                  Docket No. 61517 (Order Dismissing Petition as to Certain Respondent
                  Attorneys and Granting Petition as to Certain Respondent Attorneys,
                  December 28, 2012). Accordingly, the suspension imposed in the instant
                  matter will not commence until after Tambolini resolves his CLE
                  suspension. See SCR 213.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    eD